Citation Nr: 0926154	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-34 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a right index finger 
deformity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1954 to August 
1958 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.  
The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in April 2009.

The Veteran's appeal originally included the issue of service 
connection for bilateral hearing loss.  During the pendency 
of the appeal, the RO, in an October 2007 decision, granted 
service connection for bilateral hearing loss.  This is a 
complete grant of the benefits as to that issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board notes that the Veteran's service 
treatment records were determined to be unavailable by formal 
finding in September 2005 and again in March 2006.  When 
service treatment records are lost or missing, VA has a 
heightened obligation to satisfy the duty to assist.  Under 
such circumstances, the Court has held that VA has a 
heightened duty "to consider the applicability of the benefit 
of the doubt rule, to assist the claimant in developing the 
claim, and to explain its decision when the Veteran's medical 
records have been destroyed." Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  Specifically, the Court held that 
the third element, indication the current disability or 
symptoms may be associated with service, establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the two.  The Court 
further held that types of evidence that "indicate" a 
current disability may be associated with service include 
medical evidence that suggest a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation. 

The Veteran asserts that he injured his finger in service.  
As a result of this injury, he testified in his April 2009 
hearing that he was hospitalized for 3 days for treatment.  
In this regard, he reported that he was transferred from his 
unit to the 3610th USAF Hospital at Harlingen AFB for the 
treatment.  A February 1957 morning report indicates that the 
Veteran was transferred to the 3610th division.  Further, a 
May 2008 private treatment record indicates an etiological 
relationship between the Veteran's right index finger 
deformity and his period of service.  It was noted that there 
was significant arthritis of the one finger, but arthritis 
was not found to such degree in other fingers.

Given this review of the record, in light of the heightened 
duty to assist, the Board finds that a VA examination is 
"necessary" to determine the etiology of the Veteran's 
claimed right index finger deformity.  38 U.S.C.A. 
§ 5103A(d).  
    
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination, by a physician, to determine 
the nature, extent and likely etiology of 
the claimed right index finger deformity.  

The Veteran's claims folders must be made 
available to and reviewed by the 
examiner.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
Any indicated studies should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the Veteran has a current right index 
finger deformity that at least as likely 
as not (e.g., a 50 percent or greater 
likelihood) had its clinical onset during 
his period of active service.  
Specifically, it should be noted whether 
there is significant arthritis in only 1 
finger when compared to the other 
fingers.  A complete rationale should be 
given for all opinions.  

2.  After completion of the above 
development, the Veteran's claim of 
service connection for right index finger 
deformity should be readjudicated.  If 
the determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




